RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206            2     Fuhr v. Hazel Park            Nos. 01-2215/2606; 02-1367
    ELECTRONIC CITATION: 2004 FED App. 0084P (6th Cir.)
                File Name: 04a0084p.06                    Granzotto, LAW OFFICE OF MARK GRANZOTTO, Royal
                                                          Oak, Michigan, for Appellee. ON BRIEF: Timothy J.
                                                          Mullins, COX, HODGMAN & GIARMARCO, Troy,
UNITED STATES COURT OF APPEALS                            Michigan, for Appellant. Mark Granzotto, LAW OFFICE OF
                                                          MARK GRANZOTTO, Royal Oak, Michigan, Deborah L.
              FOR THE SIXTH CIRCUIT                       Gordon, LAW OFFICES OF DEBORAH L. GORDON,
                _________________                         Bloomfield Hills, Michigan, for Appellee.

GERALDINE FUHR,                   X                                           _________________
            Plaintiff-Appellee/ -
                                                                                  OPINION
              Cross-Appellant, -                                              _________________
                                   -  Nos. 01-2215/
                                   -  2606; 02-1367
           v.                       >                       ALICE M. BATCHELDER, Circuit Judge. Defendant-
                                   ,                      appellant School District of the City of Hazel Park (“Hazel
                                   -                      Park”) appeals from a jury award in favor of plaintiff-appellee
SCHOOL DISTRICT OF THE             -                      Geraldine Fuhr, in Fuhr’s sexual discrimination suit brought
CITY OF HAZEL PARK ,               -                      under Title VII, 42 U.S.C. § 2000e et. seq., and the Elliott-
         Defendant-Appellant/ -                           Larsen Civil Rights Act of Michigan, MCL § 37.2101 et. seq.
               Cross-Appellee. -                          Hazel Park also appeals the district court’s subsequent
                                   -                      injunctive order requiring the school district to hire Fuhr as
                                  N                       head coach of the school’s varsity male basketball team, as
      Appeal from the United States District Court        well as the award of attorneys’ fees to the plaintiff. Plaintiff-
     for the Eastern District of Michigan at Detroit.     appellee Fuhr cross-appeals the district court’s order striking
    No. 99-76360—George C. Steeh, District Judge.         the jury’s award of future damages following her installment
                                                          as the boys’ varsity basketball head coach. For the reasons
              Argued: September 16, 2003                  set forth below, we will AFFIRM the judgment of the district
                                                          court in all respects.
          Decided and Filed: March 24, 2004
                                                                                         I.
  Before: SILER, BATCHELDER, and COOK, Circuit
                     Judges.                                 This suit arises from Hazel Park’s 1999 decision to hire
                                                          John Barnett rather than Fuhr for the vacant position of boys’
                  _________________                       varsity basketball coach. At that time, Barnett, a relatively
                                                          new male teacher at Hazel Park, had coached the boys’
                       COUNSEL                            freshman basketball team for two years. On the other hand,
                                                          Fuhr, a female teacher at Hazel Park, had been the head coach
ARGUED: Timothy J. Mullins, COX, HODGMAN &                of the girls’ varsity basketball team for some ten years, and
GIARMARCO, Troy, Michigan, for Appellant. Mark

                            1
Nos. 01-2215/2606; 02-1367                 Fuhr v. Hazel Park            3    4    Fuhr v. Hazel Park         Nos. 01-2215/2606; 02-1367

coach of the boys’ junior varsity and assistant coach of the                  with their request.” According to Aldred, this story was
boys’ varsity basketball teams for eight years.1                              supported by comments made by Clint Adkins, the board
                                                                              president, who said he was “very concerned about a female
  In 1999, Charles Kirkland, the boys’ varsity basketball                     being the head boys’ basketball coach in Hazel Park.” A day
coach, announced his intention to retire from coaching at the                 after the interview, Anker announced that Barnett would be
end of the year. Fuhr and Barnett were the only individuals                   the new boys’ varsity basketball coach.
who applied for the post. At the same time, David Aldred,
who had been the Hazel Park High School athletic director for                   In October 1999, Fuhr filed suit in the Eastern District of
thirteen or fourteen years, announced that he was retiring on                 Michigan, seeking compensatory damages, punitive damages,
July 1, 1999. The committee assembled to interview the                        judgment for past and future lost wages and benefits, an order
candidates for the position consisted of Superintendent James                 of the court placing her in the position of boys’ varsity
Anker; Dan Grant, the district athletic director; Victor Mayo,                basketball coach, attorneys’ fees, and any other appropriate
the assistant superintendent; Jim Meisinger, the high school                  equitable relief. Hazel Park moved for summary judgment,
principal; and Tom Pratt, the individual replacing Aldred as                  arguing that Fuhr had failed to establish a prima facie case of
the high school athletic director. Neither Aldred nor                         sexual discrimination and that the District had legitimate,
Kirkland, both of whom who supported Fuhr for the coaching                    non-discriminatory reasons for the decision to hire Barnett.
job, was on the committee.2 According to Aldred, Grant told                   The district court denied defendant’s motion, and the case
him that Anker did not want Aldred to participate in the                      proceeded to jury trial.
interviews.
                                                                                The jury returned a verdict in Fuhr’s favor, awarding her
  The committee interviewed Barnett first, followed                           $245,000 in present damages and $210,000 in future
immediately by Fuhr. Anker, who made the ultimate hiring                      damages. The district court thereafter granted Fuhr’s request
decision, left Fuhr’s interview shortly after it started and did              for injunctive relief, ordering Fuhr named boys’ varsity
not return. In the committee conference following the                         basketball coach. In an amended order, after receiving briefs
interviews, some members expressed concerns about                             on the subject of future damages, the district court struck the
unspecified community complaints against Fuhr and the idea                    jury’s award of future damages in its entirety. The district
that Fuhr would be coaching two major varsity sports in quick                 court also granted Fuhr attorneys’ fees, and denied Hazel
succession. Anker eventually returned to the meeting and,                     Park’s motion for a new trial, motion for remittitur, and
according to Meisinger, informed the committee that several                   renewed motion for judgment.
members of the school board did not want Fuhr to be named
the boys’ varsity basketball coach, and that “he had to comply                   Hazel Park now appeals the judgment, the award of
                                                                              attorneys’ fees, and the denial of its motions for a new trial
                                                                              and remittitur, and renewed motion for judgment. Fuhr cross-
    1                                                                         appeals the district court’s order striking the award of future
      Through 199 9, when this suit was filed, the high school girls’
basketball season in the state of Michigan was held d uring the fall, while   damages.
the boys’ basketball season took place during the winter.

    2
      Grant admitted at trial that both Aldred and Kirkland supported Fuhr
for the coaching position. In subsequent testimony, however, Grant stated
that he received no formal endorsement of Fuhr from Aldred or Kirkland.
Nos. 01-2215/2606; 02-1367          Fuhr v. Hazel Park        5   6      Fuhr v. Hazel Park         Nos. 01-2215/2606; 02-1367

                              II.                                 question includes a determination of whether there was
                                                                  evidence from which the jury could have concluded that the
  Hazel Park argues on appeal that it is entitled to judgment     action of which Fuhr complains was adverse to her. Hazel
as a matter of law for two reasons: first, that Fuhr failed to    Park contends that there is not, arguing that the boys’ varsity
establish a prima facie case of gender discrimination; and        coaching position pays the same as the girls’ varsity position,
second, that Hazel Park offered legitimate, non-                  that the school considers the two positions to be equal, that
discriminatory reasons for its failure to hire Fuhr. We review    obtaining the position would have been only a lateral move
de novo the denial of a motion for judgment as a matter of        for Fuhr, and that denial of a lateral move is not “adverse” as
law. McCurdy v. Montgomery County, 240 F.3d 512, 517              a matter of law. Fuhr, however, points to the evidence at trial
(6th Cir. 2001).                                                  that clearly established a pay differential between the position
                                                                  that she already had and the position that she sought. Both
  Hazel Park’s first argument relies on its contention that       before she applied for the varsity boys’ position and after she
Fuhr did not suffer an adverse employment action, and             was denied that job, Fuhr coached the boys’ junior varsity
therefore could not prove a prima facie case of gender            team. In that job, she was paid 9% of her teacher’s salary.
discrimination. Because the case proceeded to trial, however,     Had she been hired for the boys’ varsity position, she would
we are no longer concerned with whether the plaintiff             have been paid 11% of her teacher’s salary.
established a prima facie case, but instead focus on the actual
question of discrimination. In Roh v. Lakeshore Estates, we         The district court directly addressed this issue in its order
said:                                                             denying Hazel Park’s motion for a new trial:
  “A Court of Appeals ‘should not review the case for                    “Defendant continues to argue that this is a failure to
  whether a prima facie case had been made, but rather,               transfer case, in spite of the court’s previous ruling that
  whether the ultimate issue of discrimination falls in the           what is at issue is either a failure to promote plaintiff
  favor of the Plaintiffs or Defendant.’ EEOC v. Avery                from coach of the boys’ junior varsity basketball team to
  Dennison Corp., 104 F.3d 858, 862 (6th Cir. 1997). ‘Of              boys’ varsity coach, or a simple failure to hire case.
  course, evidence that bears upon elements of the prima              When viewed as a failure to promote or failure to hire
  facie case can also come into play in assessing the                 case, the pay differential between the boys’ junior varsity
  ultimate question of discrimination.’ Kovacevich v. Kent            and varsity positions makes it clear that plaintiff has
  State Univ., 224 F.3d 806, 825, 827 (6th Cir. 2000).”               established adverse employment action.”
Roh v. Lakeshore Estates, Inc., 241 F.3d 491, 498 (6th Cir.       Fuhr v. Hazel Park, No. 99-76360, Order Denying
2001).                                                            Defendant’s Motion (E.D. Mich., Feb. 21, 2002). We think
                                                                  the district court was entirely correct here. Although Fuhr
  The ultimate question of discrimination in this case is         stated during trial that she would be willing to quit coaching
whether Hazel Park “fail[ed] or refuse[d] to hire . . . or        the girls’ varsity team in order to coach the boys’ varsity, it is
otherwise . . . discriminate[d] against [Fuhr] with respect to    clear from the testimony at trial that the decision-makers at
h[er] compensation, terms, conditions, or privileges of           Hazel Park thought Fuhr intended to coach both teams. The
employment, because of [Fuhr]'s . . . sex.” 42 U.S.C.             relevant inquiry is therefore not whether the boys’ varsity
§ 2000e-2(a)(1). Under the circumstances of this case, that       position would have resulted in an increase in pay over that of
Nos. 01-2215/2606; 02-1367           Fuhr v. Hazel Park       7    8    Fuhr v. Hazel Park          Nos. 01-2215/2606; 02-1367

the girls’ varsity position, but rather whether it would have      discrimination, and “a plaintiff’s prima facie case, combined
resulted in an increase in pay over that of the junior varsity     with sufficient evidence to find that the employer’s asserted
position. Clearly it would have. Contrary to Hazel Park’s          justification is false, may permit the trier of fact to conclude
assertion, Fuhr did suffer an adverse employment action.           that the employer unlawfully discriminated.” Reeves v.
                                                                   Sanderson Plumbing Prod., Inc., 530 U.S. 133, 148 (2000).
  Hazel Park next argues that because it offered legitimate,
non-discriminatory reasons for its failure to hire Fuhr as the       Here, in addition to her prima facie case, Fuhr presented
boys’ varsity basketball coach , it is entitled to judgment as a   direct evidence that gender was a factor in the decision not to
matter of law. According to Hazel Park, Fuhr was already the       hire Ms. Fuhr as the boys’ varsity basketball coach. There
girls’ varsity basketball coach, and the seasons overlapped;       was testimony that Clint Adkins, the President of the School
the school anticipated that Michigan would move the girls’         Board, had stated that he was “very concerned about a female
season to the same time as the boys’, making it much more          being the head boys basketball coach in Hazel Park.” The
difficult for Fuhr to coach both the boys’ and girls’ teams;       Superintendent, James Anker, admitted that members of the
Hazel Park had a policy of permitting any one individual to        Board had indicated to him that they did not want Fuhr to get
hold only one of four major varsity coaching positions; and        the job as boys’ varsity coach. Following the decision not to
Barnett was well qualified for the position. Citing St. Mary’s     hire her, Fuhr also had conversations with Principal Jim
Honor Ctr. v. Hicks, 509 U.S. 502, 506-07 (1993), Hazel Park       Meisinger, who confirmed that the reason she did not get the
contends that the burden remained on Fuhr to prove the             job was her gender.
school district’s reasons pretextual: “A reason cannot be
proved to be ‘a pretext for discrimination’ unless it is shown        The standard for granting judgment as a matter of law
both that the reason was false and that discrimination was the     “mirrors” that for granting summary judgment, such that “the
real reason.” Id. at 515 (emphasis in original).                   inquiry under each is the same.” Id. at 150 (quoting Anderson
                                                                   v. Liberty Lobby, Inc., 477 U.S. 242, 250-51 (1986)). In
   Hazel Park’s statement of the applicable law is correct, but    addressing Hazel Park’s motion for judgment as a matter of
its application of that law is not. As the Supreme Court has       law, we must review all of the evidence in the record, and we
made clear, once the plaintiff has made out her prima facie        “must draw all reasonable inferences in favor of the
case and the defendant has articulated legitimate, non-            nonmoving party . . . [T]he weighing of evidence, and the
discriminatory reasons for its action, the framework of            drawing of legitimate inferences from the facts are jury
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), is          functions, not those of a judge.” Id. (citation omitted). And
no longer relevant, and the presumption of discrimination          we must disregard all evidence favorable to the moving party
“simply drops out of the picture.” St. Mary’s Honor Ctr., 509      that the jury is not required to believe. Id. Using this
U.S. at 510-11. The factfinder must then determine whether         standard, we conclude that the jury had sufficient evidence to
the defendant intentionally discriminated against the plaintiff    support its verdict. The jury was entitled not only to
on the basis of—in this case—her gender. And while it may          disbelieve Hazel Park’s proffered non-discriminatory reasons
be sufficient for a finding of intentional discrimination that     for denying Fuhr the position she sought, but to believe her
the factfinder does not believe the defendant’s proffered non-     direct evidence that the school district’s true reason for that
discriminatory reason, such disbelief does not compel that         action was her gender. Hazel Park’s contention that it is
finding. Id. at 511. The burden is on the plaintiff to present     entitled to judgment as a matter of law is without merit.
enough evidence to support her claim of intentional
Nos. 01-2215/2606; 02-1367                  Fuhr v. Hazel Park            9    10     Fuhr v. Hazel Park              Nos. 01-2215/2606; 02-1367

                                   III.                                        that the only thing she could ask the jury to award was
                                                                               monetary damages. This statement is correct. She could not
   Hazel Park next argues that a new trial should be awarded                   ask the jury to grant equitable relief even if the jury were
on the basis of alleged misrepresentations committed by                        inclined to do so. Hazel Park, furthermore, failed even to
Fuhr’s attorney during her closing argument. “Misconduct by                    object to the statements when they were made. We have
an attorney that results in prejudice may serve as a basis for                 applied a high standard of review under such circumstances.
a new trial. The burden of showing prejudice rests with the                    See Strickland v. Owens Corning, 142 F.3d 353, 358 (6th Cir.
party seeking the new trial, and district courts have broad                    1998) (stating that the failure to object “does raise the degree
discretion in deciding whether to grant a motion for a new                     of prejudice which must be demonstrated in order to get a
trial.” In re Air Crash Disaster, 86 F.3d 498, 524 (6th Cir.                   new trial”).
1996) (citations omitted). The district court did not allow
counsel for Hazel Park to discuss during closing argument the                    Hazel Park has failed to demonstrate a reasonable
availability of injunctive relief. During plaintiff’s closing                  probability that the jury was improperly influenced by these
argument, however, Fuhr’s attorney stated that “[t]he only                     comments. Hazel Park offers no support for its contention
thing that I can ask you for is to award money. There is                       that the jury would not have awarded $245,000 in present
nothing else that the person can ask . . . . [A]ll we can do is                damages, had the jury known that Fuhr could have sought
award money damages.” Hazel Park argues that these                             injunctive relief once the jury found that Hazel Park had
statements “are a misrepresentation of the law, and are false,”                denied her the position on the basis of her gender. Hazel
and incorrectly led the jury to believe that the only remedy                   Park’s assertions alone are not enough to establish reasonable
available to Fuhr was money, and resulted in a higher award                    probability of improper influence.
of present damages than the jury would have awarded had it
known of the availability of injunctive relief.                                                                   IV.

   In order to be entitled to a new trial, Hazel Park must show                  Hazel Park also urges on appeal that the trial court erred
both that the closing argument was improper and that Hazel                     when it ordered the school to hire Fuhr as boys’ varsity
Park was prejudiced by the impropriety, that is, that there is                 basketball coach; denied Hazel Park’s motion for remittitur;
a reasonable probability that the jury’s verdict was influenced                and ordered Hazel Park to pay Fuhr’s attorneys’ fees. For the
by the improper argument. Fuhr has countered, however, that                    reasons set forth below, we reject these arguments.
the statements from her counsel were neither inaccurate nor
inflammatory.3 We agree. Fuhr’s counsel informed the jury


    3
       Fuhr also argues that Hazel Park could have suffered no prejudice
from the statements beca use the district court ultimately struck the jury’s
award of future d amages when it granted Fuhr’s req uest for equitab le
relief. Indeed, the case was presented to the jury for an award of all Ms.     understood by the court and counsel that the jury’s award of future
Fuhr’s injuries, past and future. The awards were separated, however,          damages would be subject to later court review when Fuhr’s claims for
because the propriety of future damages was “dependent on a court ruling       equitable relief were addre ssed po st-trial. That is in fact precisely what
- whether Ms. Fuhr was entitled to instatement - which had not been made       later occurred.
at the time the jury was considering its verdict.” According to Fuhr it was
Nos. 01-2215/2606; 02-1367             Fuhr v. Hazel Park        11    12   Fuhr v. Hazel Park          Nos. 01-2215/2606; 02-1367

The Order of Instatement                                               courts have concluded that reinstatement was not proper, or
                                                                       noted that it would be inequitable to remove an “innocent
   Upon a finding of invidious discrimination, a district court        incumbent” (such as John Barnett) from the position, and
has wide discretion to impose equitable remedies in order to           therefore denied the plaintiff’s request for equitable relief.
“fashion the most complete relief possible” designed to                See Spagnuolo v. Whirlpool Corp., 717 F.2d 114 (4th Cir.
“make the victims of unlawful discrimination whole.” Shore             1983); Wangsness v. Watertown Sch. Dist., 541 F. Supp. 332
v. Federal Express Corp., 42 F.3d 373, 377 (6th Cir. 1994)             (D. S.D. 1982). These cases demonstrate only that the district
(quoting Albemarle Paper Co. v. Moody, 422 U.S. 405, 421               court probably would not have abused its discretion had it
(1975)). The availability of instatement or reinstatement is           denied Fuhr equitable relief. They do not support the
therefore entrusted to the sound discretion of the district            contention that the district court abused its discretion by
court, and a decision granting such relief is reviewed by this         granting it.
Court only for abuse of discretion. Shore, 42 F.3d at 377-78.
Furthermore, as Fuhr has noted, the central purpose of the               In ordering instatement, the district court weighed “the
state and federal anti-discrimination laws on which this suit          relative hardships that will be occasioned on Plaintiff and Mr.
is based is “to make the person whole for injuries suffered on         Barnett [and] to the school district itself.” The district court
account of unlawful employment discrimination,” and the                also made specific mention of the fact that it was considering
general rule is therefore that “[t]he injured party is to be           Barnett’s status as an innocent incumbent. The court
placed, as near as may be, in the situation [s]he would have           nonetheless recognized that denying Fuhr an equitable
occupied if the wrong had not been committed.” Albemarle               remedy would perpetuate the effects of the discrimination
Paper Co. v. Moody, 422 U.S. 405, 418-19 (1975). We have               proved by Fuhr, and therefore found that instatement was
held that victims of discrimination are presumptively entitled         appropriate. The district court did not abuse its discretion by
to instatement or reinstatement, Thurman v. Yellow Freight             ordering Ms. Fuhr’s instatement as the coach of the boys’
Systems, Inc., 90 F.3d 1160, 1171 (6th Cir. 1996); Shore v.            varsity team.
Federal Express Corp., 777 F.2d 1155, 1159 (6th Cir. 1985),
and that reinstatement is the preferred equitable remedy in            The Motion for Remittitur
cases where discrimination has been proved. See E.E.O.C. v.
Yenkin-Majestic Paint Corp., 112 F.3d 831, 836 (6th Cir.                  Hazel Park has argued that it was entitled to remittitur with
1997); Schwartz v. Gregori, 45 F.3d 1017, 1023 (6th Cir.               respect to the jury’s award of $245,000 for damages that Fuhr
1995).                                                                 sustained through the date of the verdict. This Court reviews
                                                                       the denial of remittitur for an abuse of discretion. Slayton v.
  Hazel Park has established that trial courts have, in some           Ohio Dep’t of Youth Servs., 206 F.3d 669, 679 (6th Cir.
circumstances, not required employers to “bump” an innocent            2000); Bickel v. Korean Air Lines Co., 96 F.3d 151, 156 (6th
third party in order to instate the plaintiff into the third party’s   Cir. 1996). “A trial court is within its discretion in remitting
position, see Kraemer v. Franklin and Marshall College, 941            a verdict only when, after reviewing all evidence in the light
F.Supp. 479 (E.D. Pa. 1996), and has noted that we have held           most favorable to the awardee, it is convinced that the verdict
that where “reinstatement is not possible,” an award of front          is clearly excessive.” Farber v. Massillon Bd. of Educ., 917
pay is sometimes appropriate in order to effectuate the “make          F.2d 1391, 1395 (6th Cir. 1990); see also Jackson v. City of
whole” purposes of Title VII. Shore, 777 F.2d at 1159. The             Cookeville, 31 F.3d 1354, 1359 (6th Cir. 1994); Slayton, 206
school has also emphasized a number of cases where the                 F.3d at 679 (holding that the district court should reduce a
Nos. 01-2215/2606; 02-1367          Fuhr v. Hazel Park      13    14   Fuhr v. Hazel Park         Nos. 01-2215/2606; 02-1367

jury’s verdict only when the judgment “clearly exceeds” the       and Michigan’s Elliot-Larsen Act give a court discretion to
maximum amount of compensatory damages a jury could               award attorneys’ fees when appropriate. Fuhr prevailed on her
reasonably award); Bickel, 96 F.3d at 156 (same); In re           claim of discrimination, and an award of attorneys’ fees is
Lewis, 845 F.2d 624, 635 (6th Cir. 1988) (same).                  certainly appropriate. In making the latter argument, Hazel
                                                                  Park emphasized that the hourly rates charged by Fuhr’s
   Hazel Park claims that Fuhr did not present any evidence at    attorneys were in excess of the average billing rates contained
trial of economic damages, and that Fuhr did not suffer any       in an economic survey of the Michigan Bar Journal. A
non-economic damages related to the boys’ varsity basketball      district court has broad discretion to determine what
coaching position. The record, however, is to the contrary.       constitutes a reasonable hourly rate for an attorney, Wells v.
There was testimony that Fuhr earned a lower percentage of        New Cherokee Corp., 58 F.3d 233, 239 (6th Cir. 1995);
her teacher’s salary as coach of the boys’ junior varsity team    Wayne v. Village of Sebring, 36 F.3d 517, 533 (6th Cir.
than she would have earned as the boys’ varsity coach. The        1994), and we review such decisions only for abuse of that
difference between these two figures represents the economic      discretion. Granzeier v. Middleton, 173 F.3d 568, 576 (6th
loss directly attributable to Fuhr’s failure to obtain the        Cir. 1999); Phelan v. Bell, 8 F.3d 369, 373 (6th Cir. 1993).
position of boys’ varsity basketball coach. While there is        The Supreme Court has stated that in awarding fees, courts
conflicting evidence as to the existence of non-economic          should look to the hourly rates prevailing in the community
damages sustained by Fuhr, the jury found that Hazel Park’s       for similar services by lawyers of reasonably comparable
discrimination caused Fuhr emotional injury. The district         skill, experience, and reputation. Blum v. Stenson, 465 U.S.
court then found, quite reasonably, that the jury’s decision to   886, 896 n.11 (1984). Fuhr presented affidavits signed by
award $245,000 was not clearly excessive in light of the          several attorneys attesting that the hourly rates requested by
evidence presented.                                               her attorneys were appropriate. Finally, the Supreme Court
                                                                  has expressly rejected Hazel Park’s argument that the district
  Hazel Park has also suggested that the jury’s award of past     court’s award was improper because plaintiff’s counsel was
damages should be stricken or reduced because Fuhr was            retained on the basis of a contingency fee arrangement. “We
granted the post-trial equitable relief of instatement to the     have never suggested that a different approach is to be
position she had been denied by Hazel Park. Defendant cited       followed in cases where the prevailing party and his (or her)
no authority for this proposition. Whatever effect the            attorney have executed a contingent-fee agreement . . . . To
equitable decree had on the propriety of future damages, it did   the contrary . . . we have adopted the lodestar approach as the
not affect the damages for injuries already suffered before the   centerpiece of attorney’s fee awards.” Blanchard v.
order. The district court did not abuse its discretion in         Bergeron, 489 U.S. 87, 94 (1989). In short, we are not
denying the defendant’s motion for remittitur.                    convinced that the fees granted by the district court were
                                                                  clearly excessive, and we find no abuse of discretion here.
Attorneys’ Fees
                                                                                                V.
   Hazel Park contended that Fuhr was not entitled to an
award of attorneys’ fees, or, in the alternative, that the          The final issue before this Court is Fuhr’s cross-appeal of
attorneys’ fees granted by the district court were “clearly       the district court’s order striking her future damages award
excessive in light of the average hourly billing rates in the     following her post-trial instatement to the position of boys’
community.” The first argument is meritless. Both Title VII       varsity coach. Although Fuhr admits that the jury’s award of
Nos. 01-2215/2606; 02-1367           Fuhr v. Hazel Park       15    16   Fuhr v. Hazel Park         Nos. 01-2215/2606; 02-1367

future lost earnings had to be eliminated by the court’s            make it difficult for her as boys’ varsity coach, and that she
instatement order, she maintains that the same is not true of       will suffer future damages as a result of a hostile work
her future emotional damages. She analogizes this case to           environment. But whether she will in fact suffer such harm
Hill v. Xerox, 998 F.Supp. 1378 (N.D. Fla. 1998), where the         is entirely speculative and in any event, that kind of harm was
court recognized that a successful plaintiff’s emotional            never considered by the jury, which considered only the harm
injuries resulting from defendant’s discriminatory conduct          resulting from Fuhr’s not being the coach of the boys’ varsity
continue even in the face of reinstatement. That case,              basketball team. The district court therefore did not err by
however, is easily distinguished from the instant matter. The       striking plaintiff’s future damages after granting injunctive
plaintiff in Hill sought front pay, but not reinstatement. The      relief.
court nevertheless ordered reinstatement, and noted that by
doing so it was granting plaintiff something less desirable                               CONCLUSION
than what the jury had awarded him. Fuhr, on the other hand,
sought—and received—a court order requiring Hazel Park to             For the foregoing reasons, we AFFIRM the judgment of
put her in the position of boys’ varsity basketball coach.          the district court.
Furthermore, Fuhr herself has stated that the jury award was
intentionally separated into past and future damages because
the propriety of the future damages was “dependent on a court
ruling—whether Ms. Fuhr was entitled to instatement—which
had not been made at the time the jury was considering its
verdict.” According to Fuhr’s own briefs, it was understood
by the district court and counsel that the jury’s award of
future damages would be subject to later court review when
plaintiff’s claims for equitable relief were addressed post-
trial.
  When the jury deliberated it had not been advised that Fuhr
could receive injunctive relief after the trial. The jury did not
distinguish between future economic and future emotional
harm; rather, it formulated its future damages award to
compensate plaintiff for not receiving the position. Plaintiff
has now obtained that position, and future compensation
received in lieu of that position is unwarranted.
  Even if we could separate from the jury’s total award the
amount of future lost earnings (generously estimated by the
district court to be around $50,000), this Court cannot say,
based on the record, what the remaining amount of emotional
damages should be. Fuhr has argued that the school district
created an atmosphere at Hazel Park High School which will